—In a proceeding to validate a petition designating Alan S. Fintz as a candidate in a primary election to be held on September 14, 1993, for *945the nomination of the Democratic Party as its candidate for the public office of member of the New York City Council from the 48th Council District, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated August 5, 1993, which denied the application and directed the Board of Elections of the City of New York to remove his name from the appropriate ballot.
Ordered that the judgment is affirmed, without costs or disbursements.
It is undisputed that the cover sheet of the designating petition did not comply with the rules promulgated by the Board of Elections of the City of New York pursuant to Election Law § 3-212 (5), precluding validation of the designating petition (see, Matter of Hutson v Bass, 54 NY2d 772).
Additionally, the failure to file the designating petition within the time prescribed by law, although late by only 16 minutes, was a fatal defect (see, Election Law § 1-106 [2]; Matter of Hutson v Bass, supra, at 774). Sullivan, J. P., Eiber, O’Brien and Joy, JJ., concur.